          2:19-cv-02164-CSB-EIL # 8         Page 1 of 2                                               E-FILED
                                                                       Friday, 02 August, 2019 09:08:27 AM
                                                                               Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

 TALITHA L. HARRIS,
                                                  Case No. 2:19-cv-02164-CSB-EIL
         Plaintiff,
 v.                                               Honorable Judge Colin Stirling Bruce

 FIFTH THIRD BANK,

        Defendant.


                AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff , TALITHA

L. HARRIS and the Defendant, FIFTH THIRD BANK, through their respective counsel that the

above-captioned action is dismissed, with prejudice, against, FIFTH THIRD BANK, pursuant to

settlement and Federal Rule of Civil Procedure 41. Each party shall bear its own costs and attorney

fees.

Dated: August 1, 2019                                Respectfully Submitted,

TALITHA L. HARRIS                                    FIFTH THIRD BANK
/s/ Nathan C. Volheim                                /s/ Nicole H. Daniel (with consent)
Nathan C. Volheim                                    Nichole H. Daniel
Counsel for Plaintiff                                Counsel for Defendant
Sulaiman Law Group, LTD                              Dinsmore & Shohl, LLP
2500 S. Highland Avenue, Suite 200                   227 West Monroe Street, Suite 3850
Lombard, Illinois 60148                              Chicago, IL 60606
Phone: (630) 575-8181                                Phone: (312) 372-6060
Fax :(630) 575-8188                                  nicole.daniel@dinsmore.com
nvolheim@sulaimanlaw.com
           2:19-cv-02164-CSB-EIL # 8          Page 2 of 2



                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim
